PBATT, J. (dissenting).
This case is regulated by Code, § 3064, which is as follows, viz.:
“If the appeal is taken by a defendant who failed to appear before the justice either upon the return of the summons or at the time to which the trial of the action was adjourned and he shows by affidavit or otherwise that manifest injustice has been done and renders a satisfactory excuse for his default, the appellate court may in its discretion set aside the judgment appealed from and by order direct a new trial before the same justice or before another justice of the same county * * * upon such terms as it deems proper.”
Section 3066 is as follows:
“* * * If a new trial is before the same or another justice * * * the costs of the appeal are in the discretion of the appellate court.”
It is to be noticed that the defendant rendered no satisfactory excuse for his default, and that the judgment was not reversed, but set aside.- It was clearly in the discretion of the county judge to make the order appealed from, and it is affirmed, with costs and disbursements.